Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Acknowledgment is made of applicant’s amendment filed on 10/29/2021. Claims 1, 18 and 19 have been amended, claim 13 has been cancelled. 
Claims 1-12 and 14-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0129213 in view of Kitajima et al. US Pat. 5475396, Nakamoto US 2010/0033655, and Yonemura et al. US 2016/0091762.
Claim 1: Cho et al. disclose a display device, comprising: 
(Fig. 5) a first display panel 140 (shutter polarizing layer 150/shutter layer 160/quantum rod layer 170) [0074] [0084] (Note: shutter layer 160 is formed with liquid crystal molecules, referred to as “liquid crystal panel”) [0089] comprising: 
(Fig. 6) a first pixel unit 160 (shutter layer) [0074], comprising a first sub-pixel and a second sub-pixel (shutter layer 160 includes a plurality of operating units “A”) [0087],
a second display panel 110, disposed above the first display panel 140.
(Fig. 5) the first display panel 140 further comprises a first substrate 160 and a first transparent conductive layer 150 (polarizing layer) [0084], 
except
wherein the first sub-pixel and the second sub-pixel are configured to be switched together
the first display panel further comprises a first substrate disposed between the first sub-pixel and the second display panel, wherein the first transparent conductive layer is disposed on the first substrate and adjacent to the second display panel
wherein the first pixel unit further comprises a common line and a common electrode, and the common electrode and the common line are electrically connected to each other through a contact hole.  
however Kitajima et al. teach
(Fig. 13) the first sub-pixel and the second sub-pixel are connected in parallel and are switched together (first pixel unit 49 comprises two sub-pixels 47/48 both connected to the same data line 41 and same gate line 42  functioning in parallel, i.e., sub-pixels 47/48 are configured to be switched together for redundancy purposes in faulty cases such as short circuit) [Col. 9, line 54 - Col. 10, line 10]
Nakamoto teach
(Fig. 1) [0075] the first display panel (lower “second LC panel” with CF substrate 220/LC layer 226/array substrate 230) [0080] further comprises a first substrate 220 (lower CF substrate 220) disposed between the first sub-pixel (lower pixel electrodes 208) and the second display panel 230 (substrate 230 of upper “first LC panel”),  
And Yonemura et al. further teach
(Fig. 2) the first display panel 1 (LC panel 1 [0065] further comprises a first substrate 21 [0078] and a first transparent conductive layer 31 (antistatic transparent conductive layer) [0078], 
(Fig. 2) the first transparent conductive layer 31 is disposed on the first substrate 21 and adjacent to the second display panel (Nakamoto’s upper “first LC panel”),
(Figs. 1, 2) the first pixel unit further comprises a common line 13L and a common electrode 13, and the common electrode 13 and the common line 13L are electrically connected to each other [0091] through a contact hole (inherent, well known in the art).  
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Kitajima’s structure in order to provide redundancy in faulty cases, as taught by Kitajima [Col. 9, line 54 - Col. 10, line 10]; with Nakamoto’s structure in order to provide improved display quality of a display device, as taught by Nakamoto [0032] and with Yonemura’s structure in 

Claims 2, 4, 12, 14, 16, 17, 20: Cho et al. disclose
Claim 2: the first pixel unit 49 further comprises a third sub-pixel 164.
Claim 4: (Fig. 6) the second display panel 110 comprises a second pixel unit P [0087], the first pixel unit “A” comprises a first pixel electrode area 162, the second pixel unit comprises a second pixel electrode area, and the first pixel electrode area 162 is overlapped with at least 50% of the second pixel electrode area (shutter layer 160 has the plurality of operating units A to correspond to the plurality of pixels P of the liquid crystal panel 110) [0087].
Claim 12: (Fig. 6) the second display panel 110 comprises a second pixel unit, wherein the second pixel unit comprises a plurality of sub-pixels “P”, and the plurality of sub- pixels “P” are electrically independent of each other
Claim 14: (Fig. 6) the first display panel 160 further comprises a polarizing film 150 [0085], wherein the transparent conductive layer 162/164 is disposed between the first substrate (160) and the polarizing film 150
Claim 16: (Fig. 6) a diffuser 180 [0096] disposed between the first display panel 140 and the second display panel 110.
Claim 17: (Fig. 6) a backlight module 20/90 (LGP) [0049], wherein the first display panel 140 is located between the second display panel 110 and 10the backlight module 20/90.
Claim 20: (Fig. 6) an adhesive layer 124 (polarizing film 124 includes polyvinyl alcohol PVA, i.e., adhesive material), wherein the second display panel 110 is attached to the first display panel 140 through the adhesive layer 124

Claims 3, 5, 8-11: Cho et al. disclose as above 
Kitajima et al. teach
Claim 3: (Fig. 13) the first sub-pixel and the second sub-pixel are configured to be switched together (first pixel unit 49 comprises two sub-pixels 47/48 both connected to the same data line 41 and same gate line 42 functioning in parallel, i.e., sub-pixels 47/48 are configured to be switched together for redundancy purposes in faulty cases such as short circuit) [Col. 9, line 54 - Col. 10, line 10]; the third sub-pixel, the first sub-pixel, and the second sub-pixel are configured to be switched together (the combined element 49 is divided into two sub-pixels 47/48, as shown in FIG. 13, but may be divided into three or more) (Col. 10, lines 4, 5]
Claim 5: (Figs. 13, 14) the first sub-pixel comprises a first sub-pixel electrode 47, the second sub-pixel comprises a second sub-pixel electrode 48, and the first pixel electrode area 49 (dotted line) is a sum of an area of first sub-pixel electrode 47 and an area of the second sub-pixel electrode 48.
Claim 8: (Figs. 13, 14) wherein the first pixel unit 47 further comprises an active component 45, wherein the first sub-pixel comprises a first sub- pixel electrode 47, the second sub-pixel 48 comprises a second sub-pixel electrode 48, and both of the first sub-pixel electrode 47 and the second sub-pixel electrode 48 are electrically connected to the active component (45/46) (first pixel unit 49 comprises two sub-pixels 47/48 both 
Claim 9: (Fig. 14) the first display panel further comprises a data line 41, wherein the active component (45/46) is connected to the data line 41, and the data line 41 is located between the first sub-pixel electrode 47 and the second sub- pixel electrode 48.
Claim 10: (Fig. 13) the first display panel further comprises a data line 41, wherein the active component (45/46) is connected to the data line 41, and the first sub-pixel electrode 47 is located between the second sub-pixel electrode 48 and the data line 41
Claim 11: (Fig. 13) the first pixel unit further comprises a pixel connection electrode (43) electrically connected between the 15second sub-pixel electrode 48 and the active component 45, and the second sub-pixel electrode 48 is farther away from the active component 45 than the first sub-pixel electrode 47.
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Kitajima’s structure in order to provide redundancy in faulty cases, as taught by Kitajima [Col. 9, line 54 - Col. 10, line 10];

Claims 6, 7, 18, 19: Cho et al. disclose as above 
Nakamoto teaches 
Claim 6: (Fig. 1) the second pixel unit (upper LC panel) comprises a plurality of sub- pixels 221, and each of the plurality of sub-pixels comprises a color filter (R/G/B) [0084].
Claim 7: (Fig. 1) a quantity of the plurality of sub-pixels is three (R/G/B) [0084]
Claim 18:  (Fig. 1) the first display panel (lower “second LC panel”) further comprises two substrates 210/230 (lower substrates) [0078] and a display medium 226 (LC layer) [0080] disposed between the two substrates 210/230
Claim 19: (Fig. 1) the first pixel unit 208 (pixel electrode 208 formed on active matrix substrate 210) [0082] is disposed between the first substrate 230 and the display medium 226 (each of the first/second liquid crystal panels includes a color filter substrate 210/220, an active matrix substrate 210/230 and a LC layer 226) [0080]
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Nakamoto’s structure in order to provide improved display contrast of a liquid crystal display apparatus, as taught by Nakamoto [0002];

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0129213, Kitajima et al. US Pat. 5475396, Nakamoto US 2010/0033655, Yonemura et al. US 2016/0091762 as applied to claim 1 above and further in view of Umeda US 2019/0056619.
Claim 15: Cho et al. disclose as above
Umeda teaches
(Fig. 1) the second display panel 1 comprises a second substrate 121, a polarizing film 132 and a second transparent conductive layer 126 (antistatic transparent conductive layer) [0041], wherein the second transparent conductive layer 126 is disposed between the second substrate 121 and the polarizing film 132.
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Umeda’s structure in order to provide prevention of display defect due to charging of static 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871